DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine, US Pg. Pub. No (2004/0024506) referred to hereinafter as Augustine.
As per claim 1, Augustine teaches a steering system for a vehicle, comprising; at least one actuator (see at least abstract, summary, Para 10); and at least one display element (see at least abstract, summary, Para 8-10,), wherein a first optical element is integrated in the at least one actuator, wherein when a control unit actuates the first optical element (see at least abstract, summary, Para 8-10, 15-40), at least one visual signal is generated to draw the attention of a vehicle driver (see at least abstract, summary, Para 8-10, 15-40), wherein when the first optical element is actuated, the at least one display unit is also actuated (see at least abstract, summary, Para 8-10), and wherein at least 

As per claim 2, Augustine teaches a steering system according to claim 1, wherein the at least one actuator is a steering wheel, and wherein the first optical element is located on the steering wheel (see at least abstract, summary, Para 8-10, 15-40).

As per claim 3, Augustine teaches a steering system according to claim 1, wherein the at least one actuator is a control lever, and wherein the first optical element is located on a section of the control lever (see at least abstract, summary, Para 8-10, 15-40).

As per claim 4, Augustine teaches a steering system according to claim 1, wherein the steering system comprises a first control lever and a second control lever (see at least abstract, summary, Para 8-10, 15-40), wherein a first display unit of the at least one display unit is dedicated to the first control lever and a second display unit of the at least one display unit is dedicated to the second control lever (see at least abstract, summary, Para 8-10, 15-40), and wherein the first optical element is included on the first control lever and a second optical element is included on the second control lever (see at least abstract, summary, Para 8-10, 15-40).

As per claim 5, Augustine teaches a steering system according to claim 4, wherein the first optical element and the second optical element each comprise at least one light source (see at least abstract, summary, Para 8-10, 26).

As per claim 6, Augustine teaches a steering system according to claim 4, wherein the first optical element and the second optical element each comprise at least one display (see at least abstract, summary, Para 8-10).

As per claim 7, Augustine teaches a steering system according to claim 1, the at least one actuator includes a vibrating unit, and wherein the vibrating unit generates a haptic signal for increasing the awareness of the vehicle driver (see at least abstract, summary, Para 8-10).
As per claims 11-23, the limitations of claims 11-23 are similar to the limitations of claims 1-7, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665